      Case 1:16-mc-00353-LAK-BCM Document 77 Filed 12/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            12/11/2020
CLINTON CAPITAL CORPORATION,
               Plaintiff,
                                                         16-MC-353 (LAK) (BCM)
       -against-
                                                         ORDER REGARDING GENERAL
257 WEST 21ST STREET EQUITIES, INC., et
                                                         CASE MANAGEMENT
al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general case management, including scheduling, non-dispositive motions, discovery, and

settlement, and for report and recommendation on dispositive motions, if any, pursuant to 28

U.S.C. § 636(b)(1)(A) and (B). All motions and applications, including those related to

scheduling and discovery (except for motions seeking a temporary restraining order, preliminary

injunctive relief, or similar emergent relief) must be made to Judge Moses and in compliance

with this Court's Individual Practices in Civil Cases and Emergency Individual Practices in Civil

Cases, available on the Court's website at https://nysd.uscourts.gov/hon-barbara-moses. Parties

and counsel are cautioned:

       1.      Discovery     applications,   including    letter-motions       requesting   discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party requests or the Court requires more formal briefing.

       2.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.
      Case 1:16-mc-00353-LAK-BCM Document 77 Filed 12/11/20 Page 2 of 3




       3.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       4.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments.

       5.      If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.

       6.      Counsel for the plaintiff must serve a copy of this Order on any defendant

previously served with the summons and complaint, must serve this Order along with the

summons and complaint on all defendants served hereafter, and must file proof of such service

with the Court.




                                                2
     Case 1:16-mc-00353-LAK-BCM Document 77 Filed 12/11/20 Page 3 of 3




       PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
       NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
       COURT:

       Conferences and Hearings. All court conferences and hearings will be conducted
       by teleconference. Please treat the teleconference as you would treat a public
       court appearance. If a conference or hearing in another matter is ongoing,
       please be silent (mute your line) until your case is called.

       Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
       depositions in this action may be taken via telephone, videoconference, or other
       remote means, and may be recorded by any reliable audio or audiovisual means.
       This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
       30(b)(5), including the requirement that, unless the parties stipulate otherwise,
       the deposition be "conducted before an officer appointed or designated under
       Rule 28," and that the deponent be placed under oath by that officer. For
       avoidance of doubt, a deposition will be deemed to have been conducted
       "before" an officer so long as that officer attends the deposition via the same
       remote means (e.g., telephone conference call or video conference) used to
       connect all other remote participants, and so long as all participants (including
       the officer) can clearly hear and be heard by all other participants.


Dated: New York, New York
       December 11, 2020
                                        SO ORDERED.



                                        ________________________________
                                        BARBARA MOSES
                                        United States Magistrate Judge




                                           3
